DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  As a result of amendment claim 21 now has compounded use of the word “the”. For convenience, claim 21 is reproduced below.

    PNG
    media_image1.png
    78
    594
    media_image1.png
    Greyscale

As evidenced above, the claim now refers to “the the first body is a bead” Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 19 depend from canceled claims.  More specifically, claim 17 depends from canceled claim 5 and claim 19 depends from canceled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)



Claims 1-4, 6, and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a result of amendment, claims 1 and 15 now recite the limitation of “pN”.  Neither independent claim, nor any dependent claim provides the meaning for the abbreviation.  In addition, a word/text search of the original disclosure fails to find where the abbreviation has been defined.  Given such, it is less than clear as to what constitutes the metes and bounds of the abbreviation “pN”.
Claim 1 is indefinite with respect to what constitutes the metes and bounds by which one is “using
Claims 1 and 15 are indefinite with respect to just what constitutes the metes and bounds of a first and second “body”.  Acknowledgement is made of the statement found at page 5, lines 18-21, of the original disclosure.  As stated therein:
Therefore, the supercoiled DNA molecule can be easily oriented and positioned, especially if the first and second body are optically trapped beads. (Emphasis added)

Attention is also directed to page 21, lines 19-22, of the original disclosure.  As stated therein:
Alternatively (not shown}, the DNA molecule is at one end connected to a bead and at its other end to a surface, such as an immovable functionalized surface. In this case, the surface constitutes the second body as described herein.  (Emphasis added)

As evidenced above, the disclosure provides non-limiting examples of what a “body” could be, but is not necessarily required to be. While dependent claims 16 and 21 have been amended so to state that “the first body is a bead and the second body is a bead”, claim 1 from which claim 16 depends, and claim 15, from which dependent claim 21 depends, must encompass more, else, claims 16 and 21 are not further limiting of claims 1 and 15 from which they depend (35 USC 112(d)).  Claims 2-4, 6, 8-14, 18 and 20, which depend from claim 1, fail to overcome this issue and are similarly rejected.  It is unclear as to what else the “body” could be.  

Claims 16 and 21 are indefinite with respect to what species of “bead” are encompassed by the claims.  As presently worded, it is unclear as to what the beads can be comprised of, what reactive groups, if any, are on their surfaces, whether they are porous or not, magnetic or not.  Likewise, it is unclear as to what diameter(s) the beads could have.  Attention is directed to US Patent 5,900,481 (Lough et al.), which teaches the following at column 3, first full paragraph:


By way of comparison, attention is directed to US Patent 9,562,258 B2 (Danielsen et al.), at column 13, last paragraph, bridging to column 14, teaches:
Such surface coupled probes provide convenient packaging, storage, and detection. The substrate surface onto which a DNA probe can comprise the surface of a plastic or glass bead.

While the art has advanced to where a variety of different beads exist, it is unclear as to just which version(s) of bead is/are encompassed by the claimed method.  In support of this position acknowledgement is made of applicant teaching at page 41, lines 3-5, teaches a possible embodiment. As disclosed therein:
The bright-field imaging system enables efficient detection of the trapped bodies, that may be optically trapped beads.  (Emphasis added)

Acknowledgement is also made of applicant’s statement at page 37, lines 24-25.  As stated therein:
The beads were streptavidin-coated polystyrene particles of diameter 4.5 micrometers.  (Emphasis added)

So, while applicant has indicted that one could use “optically trapped beads” as well as “streptavidin-coated polystyrene particles of diameter 4.5 micrometers”, it is unclear as to just what other form(s) of beads, if any, is/are encompassed by the claims.

Claims 1 and 15 are deemed to remain indefinite with respect to what constitutes the metes and bounds of “supercoiled” (claim 1, line 2; and claim 15, line 13), “negatively supercoiled” (claim 1, lines 13-14; and claim 15, line 20).  Likewise, dependent claim 12 is indefinite with respect to what are the metes and bounds of “a desired degree of supercoiling.”

Response to argument
At page 11 of the response of 01 February 2022, applicant’s representative asserts:
Although the topical state of DNA may be described by linking number (LK), as described at page 1, lines 22-24, “[i]f the linking number of DNA is altered relative to its native form, the DNA is said to be supercoiled;” page 2, lines 9-12 discloses that, “[i]n vivo, both negatively-supercoiled and positively-supercoiled DNA structures are frequently generated, and overall, cellular DNA is typically slightly negatively-supercoiled.”  Based on the specification, the meaning of “supercoiled” DNA would have been readily apparent to one skilled in the art, especially since the meaning of “supercoiled” is well-established and well-understood in the art and the specification is not inconsistent with that meaning or understanding.

The above argument has been considered and has not been found persuasive as applicant has presented no evidence to support the position that “the meaning of “supercoiled” is well-established and well-understood in the art”.  As reproduced above, applicant has asserted at page 1, lines 22-24, that “[i]f the linking number of DNA is altered relative to its native form, the DNA is said to be supercoiled”.  However, applicant also asserts at page 2, lines 9-12, that both positively and negatively supercoiled sequences occur naturally.  As asserted to therein:
In vivo, both negatively-supercoiled and positively-supercoiled DNA structures are frequently generated, and, overall, cellular DNA is typically slightly negatively-supercoiled.  (Emphasis added)

If the sequences are already supercoiled, it is less than clear as to how any change in the degree of linkage would then constitute supercoiling.  
  It is further noted that the response does not address what constitutes a “degree of supercoiling”.   In addition, it is noted that the response speaks to “native form”, yet does not relate the expressions of positively and negatively supercoiled, which can seemingly be in a “native form”.
Attention is directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections are maintained. 

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4, 6, 8-14, and 16-20 are drawn to a “method of supercoiling DNA”, and claims 15 and 21 are drawn to a “system for supercoiling DNA”.
The disclosure has not been found to disclose how one is to supercoil any DNA of any length and nucleotide composition, much less effect supercoiling of any dimension via controlling the composition of any solution, or aspect of light.  Similarly, the disclosure has not been found to describe any “trap”, much less the genera of optical trapping systems and acoustical trapping systems encompassed by the claimed method and system.
The disclosure has not been found to describe how one can adjust and maintain distances between the various bodies, much less determine the twists and writhes of any DNA of any length, including intact chromosomes.
As seen in claim 15, which is to a “system for supercoiling DNA”, the system is to comprise “a computer readable storage medium having computer readable program code embodied therewith”.  A review of the disclosure finds no computer code, or even a flow diagram as to how the program code is to function.  Such non-disclosure by applicant has not been found to reasonably suggest that applicant, as of the effective priority date, was in possession of such a system.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, and 8-21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 13-16 of the response said representative traverses the rejection of claims under 112(a) for not satisfying either the enablement or written description requirement.  While the disclosure does teach that one can use the claimed system to perform the claimed method, the disclosure has not been found to provide an adequate written description of the “computer readable program code embodied therewith”.  As noted above and in the prior Office action, it has been noted that the as-filed application does not provide even a flow diagram as to how such a system is to operate, much less provide code in any language that would operate such a system in performing any version of the claimed method.  The response has not been found to address how total absence of any computer code and/or flow diagram for a system that “comprises a computer storage medium having computer readable program code embodied therewith” which in turn is used to control “the position of the at least one trap for increasing a distance between the first body and the second body to induce torque”, and for “controlling the position of the at least one trap for decreasing the distance between the first and second body” satisfies the written description requirement.
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejections are maintained.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634